Citation Nr: 1737730	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left knee degenerative arthritis, 20 percent for symptomatic removal of semilunar cartilage, and 10 percent for left knee injury manifested by instability or subluxation since March 1, 2013. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Army National Guard and had a period of initial active duty for training from August 1990 to November 1990.  He also had verified Army National Guard service from February 1996 to March 1996, during which he sustained a disability for which service connection has been granted.  That period of service is therefore deemed active duty.  The Veteran had additional periods of verified and unverified active and inactive duty for training until he separated from the Army National Guard in April 1998.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In April 2014, the Board decided the claims on appeal, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the parties to this matter submitted a Joint Motion for Partial Remand (JMPR) in response to which the Court issued an Order incorporating the JMPR.  Subsequently, the Board remanded the issues on appeal in August 2015 and March 2017 for additional development.  The case is again before the Board for appellate review.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board requested in its March 2017 remand that following evidentiary development the claims on appeal be readjudicated in a Supplemental Statement of the Case (SSOC).  The most recent SSOC of record is dated in August 2016.  A remand is therefore warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The increased rating claim for left knee disability and the claim for a TDIU should be readjudicated.  All evidence received since the August 2016 SSOC should be considered.  If the benefits sought remain denied, the Veteran and his representative should be provided with another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




